             Case 1:20-cv-01086-JDB Document 37 Filed 08/24/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


TAYLOR ENERGY COMPANY LLC,       )
                Plaintiff,       )
vs.                              ) CIVIL ACTION NO.: 20-01086-JDB
                                 )
UNITED STATES OF AMERICA,        )
ACTING BY AND THROUGH THE        )
UNITED STATES COAST GUARD        )
NATIONAL POLLUTION FUNDS CENTER, )
                  Defendant.     )
                                 )
                                 )

                     THE PARTIES’ PROPOSED BRIEFING SCHEDULE

         NOW INTO COURT, through undersigned counsel, come Plaintiff, Taylor Energy

Company LLC (“Taylor Energy”), and Defendant, the United States of America, acting by and

through the United States Coast Guard National Pollution Funds Center (“NPFC”), which in

accordance with the Court’s Order dated July 28, 2020 (Rec. Doc. 26), file the following proposed

briefing schedule.

                                               I.

         This action was commenced by Taylor Energy on April 27, 2020. (ECF 1).

                                               II.

         On July 10, 2020, the NPFC filed its Answer to Taylor Energy’s Complaint. (ECF 19).1

                                              III.

         Currently before the Court are Taylor Energy’s Motion to Compel the United States to

Amend Its Answer and to Strike the United States’ First Affirmative Defense (“Motion to


         1
         This Proposed Briefing Schedule does not apply to the Counterclaims filed by the United
States of America, “at the request of and on behalf of the United States Coast Guard”.



{N4068099.3}
           Case 1:20-cv-01086-JDB Document 37 Filed 08/24/20 Page 2 of 5




Compel”), (ECF 24), Taylor Energy’s Motion to Strike Select Technical Reports from the

Administrative Record (“Motion to Strike”) (ECF 25), and The United States’ Motion for Leave

to Amend its Answer (ECF 30).

                                                  IV.

         On August 6, 2020, the NPFC sought and obtained an extension of time within which to

respond to Taylor Energy’s Motion to Strike. (ECF 28). The NPFC’s Opposition was filed on

August 19, 2020 (ECF 36) and Taylor Energy’s Reply is due on August 26, 2020. (ECF 28-02).

                                                  V.

         In accordance with the Court’s local rules, the NPFC was required to file its Certification

of the Administrative Record by August 10, 2020. See Local Rule 7(n).

                                                  VI.

         On August 18, 2020, Taylor Energy filed a Combined Reply in Further Support of its

Motion to Compel and an Opposition to the NPFC’s Motion for Leave. (ECF 33 and 34).

                                                  VII.

         Given the pendency of the Motion to Compel and Motion to Strike related to Taylor

Energy’s Complaint, and given the NPFC’s delay in filing its Certification of the Administrative

Record until August 31, 2020, the parties jointly propose the following briefing schedule for

dispositive motions on Taylor Energy’s Complaint:

          August 31, 2020                            Filing of Certification of Administrative
                                                     Record by the NPFC

          November 2, 2020                           Deadline for Taylor Energy to object to,
                                                     and/or move to supplement the
                                                     Administrative Record




{N4068099.3}                                  2
           Case 1:20-cv-01086-JDB Document 37 Filed 08/24/20 Page 3 of 5




          60 days after the Court rules on (i) any Deadline for Taylor Energy to file a Motion
          objection and/or motion to supplement for Summary Judgment on Taylor Energy’s
          the Administrative Record; (ii) the      Complaint
          pending Motion to Compel; or (iii) the
          pending Motion to Strike, whichever
          is later


          60 days after Taylor Energy files its       Deadline for the United States to file an
          Motion for Summary Judgment                 Opposition to Taylor Energy’s Motion for
                                                      Summary Judgment and a Cross Motion for
                                                      Summary Judgment

          60 days after the United States files its   Deadline for Taylor Energy to file an
          Opposition to Taylor Energy’s Motion        Opposition to the United States’ Cross
          for Summary Judgment and its Cross          Motion for Summary Judgment and a Reply
          Motion for Summary Judgement                in Support of its Motion for Summary
                                                      Judgment

          21 days after Taylor Energy files its       Deadline for the United States to file its
          Opposition to the United States’            Reply in Support of its Cross Motion for
          Motion for Summary Judgment                 Summary Judgment




{N4068099.3}                                      3
           Case 1:20-cv-01086-JDB Document 37 Filed 08/24/20 Page 4 of 5




         Dated: August 24, 2020

                                      Respectfully submitted,

                                      /s/ Carl D. Rosenblum
                                      CARL D. ROSENBLUM, T.A. (LA #02083)
                                      (Admitted Pro Hac Vice)
                                      ALIDA C. HAINKEL (LA #24114)
                                      (Admitted Pro Hac Vice)
                                      LAUREN C. MASTIO (LA #33077)
                                      (Admitted Pro Hac Vice)
                                      TAYLOR K. WIMBERLY (LA #38942)
                                      (Admitted Pro Hac Vice)
                                      Jones Walker LLP
                                      201 St. Charles Avenue, 49th Floor
                                      New Orleans, Louisiana 70170-5100
                                      Telephone: (504) 582-8000
                                      Facsimile: (504) 589-8296
                                      E-mail: crosenblum@joneswalker.com

                                      And

                                      /s/ Paul A. Debolt
                                      PAUL A. DEBOLT (DC Bar No. 450904)
                                      Venable LLP
                                      600 Massachusetts Avenue, NW
                                      Washington, D.C. 20001
                                      Telephone: (202) 344-4000
                                      Email: PADebolt@Venable.com

                                      Attorneys for Taylor Energy Company LLC,
                                      Plaintiff

                                      And

                                      /s/ Mark L. Walters
                                      MARK L. WALTERS
                                      Environmental Defense Section
                                      Environmental and Natural Resources Division
                                      United States Department of Justice
                                      P.O. Box 7611
                                      Washington, DC 20044
                                      Phone: (202) 616-9190
                                      Fax: (202) 514-8865
                                      mark.walters@usdoj.gov

                                      R. SHEA DIAZ
                                      Trial Attorney (D.C. Bar # 1500278)
                                      RICHARD GLADSTEIN
                                      Senior Counsel (D.C. Bar # 362404)
                                      SCOTT CERNICH
                                      Senior Counsel (D.C. Bar # 479851)
                                      MARK C. ELMER


{N4068099.3}                          4
           Case 1:20-cv-01086-JDB Document 37 Filed 08/24/20 Page 5 of 5



                                      Senior Counsel (D.C. Bar # 453066)
                                      SAMANTHA RICCI
                                      Trial Attorney (Cal. 324517)
                                      Environmental Enforcement Section
                                      Environmental and Natural Resources Division
                                      U.S. Department of Justice
                                      Washington, D.C. 20044
                                      Tel: (202) 514-3211  Fax: (202) 616-6584
                                      rebecca.diaz@usdoj.gov

                                      MICHAEL R. SHERWIN
                                      Acting United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar #924092
                                      Chief, Civil Division

                                      DORIS COLES-HUFF, D.C. Bar #461437
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office for the District of Columbia
                                      Civil Division
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      Telephone: (202) 252-2557
                                      doris.coles@usdoj.gov

                                      OF COUNSEL:

                                      SCOTT C. HERMAN
                                      Attorney Advisor
                                      National Pollution Funds Center, US Coast Guard
                                      2703 Martin Luther King Jr. Avenue SE
                                      Washington, DC 20593

                                      PATRICIA KINGCADE
                                      Attorney Advisor
                                      National Pollution Funds Center, US Coast Guard
                                      2703 Martin Luther King Jr. Avenue SE
                                      Washington, DC 20593
                                      HEATHER S. KENNEALY
                                      Attorney Advisor
                                      U.S. Coast Guard Headquarters
                                      Office of Claims and Litigation (CG-LCL)
                                      2703 Martin Luther King Jr. Avenue, SE, Stop 7213
                                      Washington, DC 20593-7213

                                      Attorneys for the United States of America,
                                      Defendant




{N4068099.3}                          5
